PER CURIAM.
We affirm the trial court’s dismissal of this case for lack of prosecution. The parties acknowledge that no record activity occurred for a year. Appellant seeks to excuse the lack of activity on the ground that its attorney’s father died, after which the attorney needed to take time off and was unable to focus on work. The attorney does not specify how many months she was unable to work, but her father’s death occurred in January 2003, and the motion to dismiss for lack of prosecution was not filed until October. As sympathetic as we may be to the attorney, this does not excuse the failure to pursue this case, particularly when we consider the fact that the attorney was a member of a law firm that should have monitored its attorney’s cases if that attorney was not actively practicing for a period of time. See Schumaker v. Orange State Oil Co., 141 So.2d 628 (Fla. 2d DCA 1962); Davant v. Coachman Props., Inc., 118 So.2d 844 (Fla. 2d DCA 1960).
WARNER, POLEN and HAZOURI, JJ., concur.